IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT JACKSON

                          OCTOBER 1997 SESSION
                                                    FILED
                                                    December 23, 1997

                                                    Cecil Crowson, Jr.
                                                    Appellate C ourt Clerk
RODNEY DEWAYNE BOND,              )
                                  )   C.C.A. NO. 02C01-9610-CC-00346
           Appellant,             )
                                  )   LAKE COUNTY
VS.                               )
                                  )   HON. JOE G. RILEY, JR.,
BILLY COMPTON, Warden             )   JUDGE
                                  )
           Appellee.              )   (Habeas corpus)



FOR THE APPELLANT:                    FOR THE APPELLEE:


RODNEY D. BOND (pro se)               JOHN KNOX WALKUP
L.C.R.C.F.                            Attorney General & Reporter
Rt. 1, Box 330
Tiptonville, TN 38079                 ELIZABETH T. RYAN
                                      Asst. Attorney General
                                      450 James Robertson Pkwy.
                                      Nashville, TN 37243-0493

                                      C. PHILLIP BIVENS
                                      District Attorney General
                                      P.O. Box E
                                      Dyersburg, TN 38024




OPINION FILED:____________________



AFFIRMED


JOHN H. PEAY,
Judge
                                               OPINION



                 The petitioner filed his petition for writ of habeas corpus on September 12,

1996, alleging that he is being illegally restrained by virtue of a nine year sentence

imposed in 1991 for a rape conviction. He claims that his sentence is illegal because the

underlying conviction is based upon an invalid indictment. Specifically, he claims that the

indictment fails to allege the necessary mens rea element of the offense. The petitioner

relies on this Court's opinion in State v. Roger Dale Hill, Sr., No. 01C01-9508-CC-00267,

Wayne County (Tenn. Crim. App. filed June 20, 1996, at Nashville). The court below

summarily dismissed the petition. We affirm.



                 We first note that our Supreme Court has overruled this Court's decision

in Hill. See State v. Hill, __ S.W.2d __ (Tenn. 1997). Moreover, the indictment against

the petitioner alleges that he committed aggravated rape by “unlawfully and forcibly, while

armed with a weapon, . . . sexually penetrat[ing] [the victim].” The use of the term

“forcibly” is adequate to describe the mens rea element required for aggravated rape.1

The petitioner's contention is therefore without merit.



                 The judgment below is affirmed.



                                                    ___________________________________
                                                    JOHN H. PEAY, Judge




        1
            The mens rea requirem ent for ag gravate d rape is inte ntional, kn owing or reckles s. See State
v. Hill , __ S.W.2d __, __ (Tenn. 1997)

                                                      2
CONCUR:



______________________________
PAUL G. SUMMERS, Judge



______________________________
DAVID G. HAYES, Judge




                                 3